DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Formal Matters
Applicant’s response and amendments to the claims, filed 01/12/2022, have been received and entered.  Claims 10-11 have been cancelled.  Claims 12-16 have been newly added.  Claims 1-9 and 12-16 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 01/12/2022 is acknowledged.
Applicant’s further election of:
For Species Election I: administering a composition comprising epigallocatechin-3- gallate, a composition comprising curcumin, and a composition comprising glucosinolates;
For Species Election II: the subject is NOT further administered Daikon radish sprout, a
Daikon radish sprout extract or a powder of said extract or the Daikon radish sprout; and
For Species Election III: the glucosinolate or derivative thereof is glucoraphanin,
in the reply filed on 01/12/2022 is also acknowledged.
	Applicant submits that Claims 1-4 and 6-8 encompass the elected species and that new Claims 12-14 are encompassed by the elected invention.  The Examiner agrees.
s 5, 9, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.
Pursuant with the above, Claims 1-4, 6-8, and 12-14 are presently under examination in their merits to the extent that they read on a method of treating a subject for a proliferative disease, comprising a) administering to the subject in need of such treatment, an effective amount of each of: i) a composition comprising epigallocatechin-3-gallate, ii) a composition comprising curcumin, and iii) a composition comprising glucoraphanin OR b) providing a modified ketogenic diet or a ketogenic diet to the subject.

Priority
This application is a divisional of U.S. Application Serial No. 14/775,751, filed September 14, 2015, which is the U.S. national stage application of International Patent Application No. PCT/US2014/023934, filed March 12, 2014, which claims the benefit of U.S. Provisional Application Serial No. 61/784,386, filed March 14, 2013.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 04/28/2020 and 10/02/2020 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Applicant’s cited non-patent literature references R58, R59, and R60 in the IDS filed 04/28/2020 have been lined-through because citation to “Currently pending claims” in a U.S. Patent Application is meaningless because the claims likely change during prosecution.  Furthermore, “[c]urrently pending claims” is temporal and it is unclear whether Applicants are citing the claims pending at the time the IDS was filed or some other point in time.
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes 

Claims 1-4, 6-8, and 12-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 1 recites administering to a subject “an effective amount” of each of i) a composition comprising epigallocatechin-3-gallate, ii) a composition comprising curcumin, and iii) a composition comprising glucosinolates and/or derivatives thereof, such as glucoraphanin and/or sulforaphane (SFN).
Firstly, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Secondly, the term "derivatives" in Claim 1, appearing in the expression "glucosinolates and/or derivatives thereof", is a relative term which renders the claim indefinite. In particular, "derivative" does not particularly point out the degree or type of derivation that a given compound may have in relation to the parent compound and still be considered a "derivative" as intended by Applicants. Applicants have failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected.
Lastly, the term “effective amount” is indefinite because a person of ordinary skill in the art would not be reasonably apprised what the amount is effective for.  The phrase "an effective amount" has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art. In re Fredericksen, 213 F.2d 547, 102 USPQ 35 (CCPA 1954).  Here, the claims fail to state what the amount is effective for and more than one effect can be implied from the relevant art.  For example, epigallocatechin-3-gallate has been found to reverse CpG island hypermethylation of various methylation-silenced genes and to reactivate these gene expressions through inhibition of DNMT1 enzymatic activity.  Moreover, EGCG has been proposed to regulate gene expression through the mechanism of chromatin remodeling.  See LI ET AL. (Curr. Med. Chem. 2010, vol. 17, no. 20, pages 2141-2151).  Thus, “an effective amount” of EGCG could be construed as an amount effective to inhibit cancer cell proliferation, provide an undisclosed health benefit to a subject, inhibit DNMT1 enzymatic activity in a subject, or to regulate gene expression through chromatin remodeling in a subject.  If, for example, an administered amount of EGCG is effective to inhibit DNMT1 enzymatic activity in a subject but NOT effective to inhibit cancer cell proliferation in the subject, it would be unclear to a person of ordinary skill in the art whether such an amount is “an effective amount” falling within the scope of the instant claims.  

Claim 8 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites a Markush group of additional therapies containing numerous instances of abbreviations, trademarks/tradenames, and parenthetical information, all of which render the metes and bounds of such additional therapies unclear.  
M.P.E.P. § 2173.05(u) states, "It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.''  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
The use of abbreviations without fully setting forth what the abbreviation is an abbreviation of renders the metes and bounds of the additional therapy encompassed by that abbreviation totally unclear.  As a non-limiting example, it is totally unclear what compound/therapy “AC” is referring to.  There are numerous other abbreviations used in the claim that are not defined.
The use of parenthetical information in the claim renders the claim unclear whether such parenthetical information is a claim limitation.  For example, the claim recites “Abitrexate (Methotrexate)” whether the claim is limited to the specific formulation known as “Abitrexate” or more broadly encompasses any formulation of “Methotrexate”.  
This rejection can be overcome by removing all recitations of trademarks/tradenames, undefined abbreviations, and parenthetical information from the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a) as being anticipated by WO 2012/113572 A1 (Published August 30, 2012).
WO ‘572 teaches ketogenic compositions for use in the treatment of a cancer patient undergoing chemotherapy or radiation therapy. See Abstract.  WO ‘572 teaches the invention relates further to the combination of a ketogenic diet composition with chemotherapy and/or radiotherapy for treating cancers.  See page 1, lines 4-7.
WO ‘572 teaches the inventors surprisingly found that a combination of chemotherapy or radiotherapy with a ketogenic diet can cure brain tumors in a model in mice with malignant glioma cells. See page 2, lines 12-14.
As per Claims 1-4 and 6-8, WO ‘572 teaches providing a ketogenic diet to cancer patients undergoing chemotherapy or radiation therapy. See page 3, lines 1-3 and 11-30.  The cancer is brain cancer, e.g., glioblastoma.  See page 6, line 20 to page 7, line 2. The cancer is also, inter alia, prostate cancer, breast cancer, colorectal cancer, or lung cancer. See page 7, lines 11-20. The chemotherapy is temozolomide. See page 8, lines 10-11.  See also Example 4 (“The efficacy of KetoCal as an adjuvant treatment for malignant glioma in combination with radiation or temozolomide (TMZ) chemotherapy is investigated”).  
WO ‘572 therefore anticipates embodiment (b) of Claim 1 (and claims dependent therefrom), which only requires “providing a modified ketogenic diet or a ketogenic diet” to a subject having cancer, which Applicants clearly did not invent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6-8, and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2012/159085 A2 (Published November 22, 2012) and FAROOQI ET AL. (Journal of Experimental Therapeutics and Oncology, 2011, vol. 9, pages 201-206) in view of YUNOS ET AL. (Anticancer Research, 2011, vol. 31, pages 1131-1140), KONDO ET AL. (Int. J. Clin. Oncol., 2013, vol. 18, pages 380-388) (Published Online February 15, 2012), and CRAMER ET AL. (British Journal of Nutrition, 2012, vol. 107, pages 1333-1338).

Claimed Invention
	Elected embodiment a) of independent Claim 1 is drawn to a method of treating a subject for a proliferative disease, e.g., cancer, comprising administering to the subject an effective amount of each of (i), (ii), and (iii):
i) a composition comprising epigallocatechin-3-gallate,
ii) a composition comprising curcumin, and 
iii) a composition comprising glucoraphanin,
wherein (i), (ii), and (iii) are administered individually or as a single composition.
	Dependent claims further require additional therapies such as radiotherapy or chemotherapy.

Teachings of WO ‘085
	WO ‘085 teaches compositions and methods for treating and preventing cancer by targeting and inhibiting cancer stem cells.  See Title; Abstract (“The invention relates to compositions and methods for treating cancer comprising administering to a subject in need a pharmaceutically effective dose of a cancer stem cell inhibitor, methods of inhibiting the growth of cancer stem cells or tumor initiating cell comprising administering to a subject in need a pharmaceutically effective dose of a cancer stem cell inhibitor…”). Also see Claim 1 (“A method of treating or preventing cancer by targeting and inhibiting cancer stem cells, comprising administering to a subject in need thereof a pharmaceutically effective dose of a cancer stem cell inhibitor”).
	As per Claims 2-4, cancers include brain, breast, colon, and lung cancer. See page 3, lines 9-14 (“The present invention generally relates to compositions and methods for treating various cancers including, but not limited to, breast, prostrate, brain, lung, mesothelioma, melanoma, multiple myeloma, colon, kidney, ovarian, and pancreatic cancer, leukemia, and lymphoma.”). Also see Claim 9 (“…wherein the cancer stem cells are from cancers selected from the group consisting of breast cancer, prostate cancer, brain cancer, lung cancer, mesothelioma, melanoma, multiple myeloma, colon cancer, kidney cancer, head and neck cancer, ovarian cancer, pancreatic cancer, leukemia, and lymphoma”).
	Cancer stem cell inhibitors may be one or more of, inter alia, sulforaphane, curcumin, and epigallocatechin gallate (EGCG). See page 3, line 26 to page 4, line 2 (“In some embodiments, the cancer stem cell inhibitor may be one or more of…sulforaphane…curcumin…epigallocatechin gallate (EGCG)…”). Also see Claim 2 (“…wherein the cancer stem cell inhibitor is selected from one or more of…sulforaphane…curcumin…epigallocatechin gallate (EGCG)…or a pharmaceutically acceptable salt or ester thereof”).
	WO ‘085 teaches that curcumin, EGCG, and sulforaphane inhibit cell viability in brain cancer and prostate cancer stem cells.  See Example 4; Figures 23B, 24A, 24C, 25B, 26A, 26C, 27B, 28A, and 28C. 
	As per Claims 6-8, WO ‘085 teaches “these agents” [cancer stem cell inhibitors] can be used in conjunction with other cancer therapies, including anticancer drugs, irradiation, and/or surgical intervention.  See page 21, lines 5-8.  Other anticancer drugs that can be combined with the compounds described in WO ‘085 include numerous anticancer agents recited in Claim 8. See page 21, line 8 to page 22, line 18 (“Other anticancer drugs that can be combined with the compounds as described herein include…Abraxane, Aldara, Alimta…”).

Teachings of FAROOQI ET AL.
	Farooqi et al. teach combined treatment of prostate cancer cells with EGCG, curcumin, and sulforaphane has synergistic activity in decreasing prostate cancer cell proliferation. See Abstract; Figs. 1 and 2.  
	Farooqi et al. teach the combination of sulforaphane and EGCG has been used in combination to evaluate their efficacy in prostate cancer as has the combination of curcumin and sulforaphane in conjunction with TRAIL in clinical management of prostate cancer. See paragraph bridging pages 204-205.
	
Teachings of YUNOS ET AL.
	Yunos et al. teach combinations of cisplatin (Cis) with curcumin (Cur) and epigallocatechin-3-gallate (EGCG) kill human ovarian cancer cells.  See Abstract (“When sequenced combinations of Cis with Cur and with EGCG are applied to human ovarian A2780 and A2780cisR cancer cell lines, lower concentrations and shorter time gap between the two additions
seem to produce a higher cytotoxic effect”). 
	Yunos et al. teach cisplatin, which is recited in dependent Claim 8, is commonly used to treat various types of cancer including ovarian, lung, bladder, testicular, head and neck and breast
cancer, and melanoma. See page 1131, paragraph bridging left and right columns.
	Yunos et al. teach combination chemotherapy using two or more drugs having different mechanisms of actions may have a distinct advantage over monotherapy in overcoming drug resistance. See Id.
	Yunos et al. teach curcumin has been found to have anticancer properties in various in vitro and in vivo tumour models, including those of pancreatic, intestinal and colon,  rhabdomyosarcoma, lung and ovarian cancer. See page 1132, left column, first full paragraph.
	Yunos et al. teach EGCG accounts for 50% to 80% of the total catechin found in green tea and that the antioxidant and chemopreventative and anticancer properties of EGCG have been investigated by many. See page 1132, left column, second full paragraph.
	
Teachings of KONDO ET AL.
	Kondo et al. teach epigallocatechin-3-gallate (EGCG) potentiates curcumin’s ability to suppress uterine leiomyosarcoma cell growth and induce apoptosis.  See Title.  Also see Abstract (“EGCG significantly lowered the concentration of curcumin required to inhibit the AKT–mTOR
pathway, reduce cell proliferation and induce apoptosis in uterine LMS cells by enhancing intracellular incorporation of curcumin”).
	Kondo et al. teach EGCG has various effects including anti-cancer, anti-bacterial, antioxidative, anti-allergic, and anti-inflammatory effects. Another report showed that phosphorylated AKT (Ser473) levels in MDA-MB-231 human breast cancer cells and A549 lung cancer cells decreased noticeably under the treatment of 25 M EGCG. See page 381, left column, second full paragraph.
	Kondo et al. teach it has been reported that curcumin has cancer-preventive activity on several cancers, attributed to the modulation of numerous targets including transcription factors, receptors, kinases, cytokines, enzymes and growth factors. Kondo et al. teach they showed that curcumin reduced uterine LMS cell proliferation and induced apoptosis via repression of the AKT–
mTOR pathway. See Id. at third full paragraph.
	To overcome the limitation in curcumin bioavailability, other studies have reported that combination treatment with EGCG and curcumin was synergistically cytotoxic and enhanced apoptosis in MDA-MB-231 human breast cancer cells and chronic lymphocytic leukemia B cells. See page 381, paragraph bridging left and right columns.

Teachings of CRAMER ET AL.
	Cramer et al. teach sulforaphane (SF) is a chemopreventive isothiocyanate (ITC) derived from glucoraphanin (GRP) hydrolysis by myrosinase, a thioglucoside present in broccoli. See Abstract.
	Cramer et al. teach sulforaphane (SF), found in broccoli as its inactive precursor glucoraphanin (GRP), is considered to be responsible for the reduction of cancer risk that is associated with broccoli consumption. See page 1333, left column, first paragraph.
	Cramer et al. teach SF protects against the incidence and progression of cancer via several mechanisms including inhibiting phase I cytochrome P450 enzymes, inducing cell-cycle arrest and
apoptosis, reducing inflammation, and perhaps most well-characterized, modulating the nuclear factor-erythroid-2-related factor 2/Kelch-like ECH-associated protein 1 pathway. See Id. at second paragraph.
	Cramer et al. teach combining broccoli sprouts with GRP powder synergistically enhanced the early appearance of SF, offering insight into the combination of foods for improved health benefits of foods that reduce the risk for cancer. See Abstract.

Key Findings of Fact (FF)
	i) All of the claimed components, i.e., EGCG, curcumin, and glucoraphanin/sulforaphane, were known to have anti-cancer activity (See all of the cited prior art), including in combination in the treatment of prostate cancer cells (Farooqi et al.);
	ii) The prior art expressly suggests administering each of the claimed components to subjects having cancer, including combinations thereof, and also including administration of other anticancer agents (See WO ‘085);
	iii) EGCG and curcumin were known in the art to enhance the anticancer activity of cisplatin (see Yunos et al.);
	iv) EGCG and curcumin were known in the art to have synergistic anticancer activity (See Kondo et al.);
	v) EGCG, curcumin, and sulfuraphane were known to have synergistic activity against prostate cancer cells (Farooqi et al.); and
	vi) Combining broccoli sprouts with glucoraphanin (GRP) powder was known in the art to synergistically enhance sulforaphane (SF) plasma levels in humans (see Cramer et al.).
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art would have had a reasonable expectation that administering a composition comprising epigallocatechin-3-gallate, a composition comprising curcumin, and a composition comprising glucosinolates and/or derivatives thereof, such as glucoraphanin and/or sulforaphane (SFN) would have beneficial health benefits in subjects having cancer at the time of the invention.  This is because all of the claimed active agents were already known in the art to have anticancer activity, all are expressly suggested in the art for the treatment of cancer alone and in combination, and combinations thereof were known to have synergistic anticancer activity.  Indeed, EGCG and curcumin were known to enhance the anticancer activity of cisplatin, EGCG was known to enhance the activity of curcumin, and the combination of EGCG, curcumin, and sulfuraphane was known to have synergistic activity against prostate cancer cells (Farooqi et al.).  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer a combination of EGCG, curcumin, and glucoraphanin/sulforaphane as suggested by WO ‘085 and Farooqi et al. in view of Yunos et al., Kondo et al., and Cramer et al. One motivation to do so is because each of the therapeutics have been individually taught in the prior art to be effective in inhibiting cancer cell proliferation, combination therapy for the treatment of cancer was routine and commonplace in the art as evidenced by the cited prior art, and the combination of EGCG, curcumin, and sulfuraphane was known to have synergistic activity against prostate cancer cells (Farooqi et al.).  
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, it is also standard practice in the art of chemotherapy to combine chemotherapeutic agents as evidenced by the cited prior art.  Applicants did not invent any of the claimed, naturally occurring compounds and did not invent administering them to subjects with cancer.  See cited prior art.  At best, Applicants’ contribution to the art is combining EGCG, curcumin, and glucoraphanin/sulforaphane, however such a combination would have been prima facie obvious to a person of ordinary skill in the art for the reasons discussed supra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,020,372. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘372 patent encompass administering epigallocatechin-3-gallate (EGCG), curcumin, and sulforaphane (SFN) to subject having cancer and undergoing chemotherapy, radiation therapy, or both.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629   
                                                                                                                                                                                                     UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038